Exhibit 10.3

 

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

May 30, 2006

 

 

Continental Stock Transfer & Trust Company

17 Battery Place 8th Floor

New York, NY 10004

Attention: William Seegraber

 

RE:                            ISONICS CORPORATION

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between Isonics Corporation, a
California corporation (the “Company”), and the Buyers set forth on Schedule I
attached thereto (collectively the “Buyers”). Pursuant to the Securities
Purchase Agreement, the Company (and subject to the terms and conditions of the
Securities Purchase Agreement) have sold to the Buyers, and the Buyers have
purchased from the Company, convertible debentures (collectively, the
“Debentures”) in the aggregate principal amount of Sixteen  Million Dollars
($16,000,000), plus accrued interest, which are convertible into shares of the
Company’s common stock, no par value per share (the “Common Stock”) in
accordance with the terms of the Debentures. The Company has also issued to the
Buyer three (3) warrants to purchase an aggregate of up to 8,000,000 shares of
Common Stock, at the Buyer’s discretion (the “Warrant”).

 

These instructions relate to stock issuances or transfers of not more than a
total of 6,075,785 (being 8,735,785 less 660,000 Buyer’s Shares, as defined in
the Securities Purchase Agreement and 2,000,000 Warrant Shares) shares of the
Company’s Common Stock unless and until after the Company’s shareholders approve
the issuance of a greater number of shares of Common Stock as contemplated in
Section 4(l) and has increased the Company’s authorized capitalization as
contemplated in Section 4(m) of the Securities Purchase Agreement thereafter up
to:

 

1.                                       64,000,000 shares of Common Stock to be
issued to the Buyers upon conversion of the Debentures (“Conversion Shares”).

 

2.                                       Shares of Common Stock to be issued to
the Buyers upon conversion of accrued interest and liquidated damages into
Common Stock if the Company has elected

 

--------------------------------------------------------------------------------


 

to pay such accrued interest under the Convertible Debentures (“Interest”)
and/or liquidated damages under the Investor’s Registration Rights Agreement
dated the date hereof by and between the Company and the Buyer (“Liquidated
Damages”) in shares of the Company’s Common Stock as calculated in the
Convertible Debenture and the Investor’s Registration Rights Agreement,
respectively (the “Interest Shares” and the “Liquidated Damages Shares”).

 

3.                                       Up to 8,000,000 shares of Common Stock
to be issued to the Buyers upon exercise of the Warrant (the “Warrant Shares”)
in accordance with the terms of the Warrants.

 

This letter shall serve as our irrevocable authorization and direction to
Continental Stock Transfer and Trust Company (the “Transfer Agent”) to do the
following (provided that you are acting as Transfer Agent of the Company at such
time):

 

1.               Delivery of Conversion Notice or Exercise Notice and Exercise
Price.

 

a.               Delivery of Conversion Notice. In all cases where the Buyer
intends to convert a portion or all of the principal amount of the Debentures,
the Buyer must deliver to the Company via facsimile or electronic mail to the
Company a properly completed and duly executed Conversion Notice (the
“Conversion Notice”) in the form attached as Exhibit A to the Debentures.

 

b.              Delivery of an Exercise Notice and Exercise Price. In all cases
where the Buyer intends to exercise a portion or all of the Warrants, the Buyer
must deliver to the Company via facsimile or electronic mail to the Company a
properly completed and duly executed Exercise Notice (the “Exercise Notice”) in
the form attached as Exhibit A to the Warrants as well the Exercise Price for
the Warrants being exercised, if being exercised on a cash basis, via wire
transfer of good and immediately available funds to such instructions provided
by the Company.

 

c.               In the event that counsel to the Company fails or refuses to
render an opinion as required to issue the Conversion Shares, the Warrant
Shares, the Liquidated Damages (if elected by the Company to be paid in Common
Stock), or the Interest Shares (if elected by the Company to be paid in Common
Stock of the Company) (either with or without restrictive legends, as
applicable), then the Company irrevocably and expressly authorizes David
Gonzalez, Esq. as counsel to the Buyer, or such other counsel to the Buyer
chosen by the Buyer and designated by the Buyer in writing to the Transfer Agent
with a copy to the Company, to render such opinion. The Transfer Agent shall
accept and be entitled to rely on such opinion for the purposes of issuing the
Conversion Shares, the Warrant Shares, the Liquidated Damages, or the Interest
Shares.

 

2.               Conversions, Warrant Exercises, and Issuance of Liquidated
Damages Shares or Interest Shares at the Instruction of the Company. The
Transfer Agent shall deliver

 

2

--------------------------------------------------------------------------------


 

Conversion Shares, Warrant Shares, Liquidated Damages Shares or Interest Shares
(if the Company has elected to make such payments by the issuance of Shares of
the Company’s Common Stock) (as the case may be) in accordance with the
instructions given to it by the Company. Since the Transfer Agent participates
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, the Transfer Agent shall credit the Conversion Shares, the Warrant
Shares, Liquidated Damages Shares or Interest Shares to the Buyer’s or their
designees’ balance account with DTC through its Deposit Withdrawal At
Custodian (“DWAC”) system provided that the Company is an eligible security and
further provided that the Buyer causes its bank or broker to initiate the DWAC
transaction, unless the Conversion Shares,  the Warrant Shares Liquidated
Damages Shares or Interest Shares to be issued are in physical stock certificate
form or restricted securities’ as that term is defined in Rule 144. When
delivering physical stock certificates or restricted securities, the Transfer
Agent shall issue and deliver via common carrier of overnight delivery to the
address as specified in the Conversion Notice or the Exercise Notice (as the
case may be) a certificate registered in the name of the Buyer or its designees
for the Conversion Shares, the Warrant Shares, Liquidated Damages Shares or
Interest Shares (as the case may be) and if “restricted securities” shall impose
its normal legend on such certificate.

 

3.               Failure to Deliver. If the Buyer has failed to receive the
Conversion Shares, the Warrant Shares, Liquidated Damages Shares or Interest
Shares within three (3) Trading Days of delivery of a Conversion Notice or
Exercise Notice (as the case may be) as required by the Warrants or the
Debentures or within three (3) Trading Days of the Company’s notification to the
Buyer of its election to pay Liquidated Damages and/or Interest in shares of the
Company’s Common Stock or failure to receive notification from the Company of
its election to pay Liquidated Damages or Interest in cash or shares of the
Company’s Common Stock within three (3) Trading Days of such Liquidated Damages
or Interest being due (a “Failure to Timely Deliver”), the Buyer may provide
written notification to the Company and to the Transfer Agent describing such
failure (“Notice of Failure to Timely Deliver”) as set forth in Exhibit A
attached hereto. Upon such notification, the Company irrevocably appoints David
Gonzalez as its agent to instruct the Transfer Agent for all pending and future
deliveries of Conversion Notices, Exercises Notices, issuances of Liquidated
Damages Shares and/or Interest Shares.

 

The Notice of Failure to Timely Deliver and must set forth at least the
following:

 

a.               A certification that the Buyer delivered the Conversion Notice
or the Exercise Notice and Exercise Price to the Company as contemplated in
paragraph 1, above and/or that the Company has elected to pay Liquidated Damages
and/or Interest in shares of the Company’s Common Stock or has failed to advise
the Buyer of its election to pay Liquidated Damages and/or Interest in cash or
shares of the Company’s Common Stock within three (3) Trading Days of such
Liquidated Damages or Interest being due.

 

3

--------------------------------------------------------------------------------


 

b.              The circumstances surrounding the Failure to Timely Deliver,
including the date that the Buyer delivered the Conversion Notice to the Company
(or in the case of a Warrant, the Exercise Notice and full payment for the
Warrant Shares if exercised on a cash-basis), the date the Company notified or
failed to notify the Buyer, the Buyer of its election to pay Liquidated Damages
and/or Interest in shares of the Company’s Common Stock or and a statement that
all of the requirements of the Debenture (as to a Conversion Notice) or the
Warrant (as to an Exercise Notice) or the payment of Liquidated Damages, or
Interest were met,;

 

c.               The date by which delivery was to have been made in accordance
with the terms of the Debenture, the Investor’s Registration Rights Agreement or
the Warrant or the election of the Company to pay Liquidated Damages or Interest
in shares of the Company’s Common Stock;

 

d.              A certification that the Conversion Shares, Warrant Shares,
Liquidated Damages Shares, or Interest Shares have not been delivered to the
Buyer;

 

e.               A certification that the Buyer has sent a copy of the Notice of
Failure to Timely Deliver to the Company; and

 

f.                 And be duly executed by the Buyer’s whose signature shall be
notarized.

 

The Transfer Agent is entitled to rely on the Notice of Failure to Timely
Deliver from the Buyer.

 

4.              Already Delivered Conversion Notices, Exercises Notices or
Elections to Pay Liquidated Damages or Interest in Shares of the Company’s
Common Stock. If the Transfer Agent receives a Notice of Failure to Deliver for
a Conversion Notice or Exercise Notice that has been delivered to the Company
(with full payment of, in the case of an Exercise Notice on a cash basis),
Liquidated Damages Shares or Interest Shares where the Company has elected to
pay Liquidated Damages Shares or Interest Shares, the Buyer, through David
Gonzalez, shall be entitled to instruct the Transfer Agent to process such
Conversion Notice or Exercise Notice, issue the Liquidated Damages Shares or the
Interest Shares, in accordance with the terms of these instructions, with regard
to the relevant Conversion Notice or Exercise Notice to deliver the Conversion
Shares or Warrant Shares or Liquidated Damages Shares or Interest Shares as set
forth in the Notice of Failure to Timely Deliver within two (2) Trading Days of
such notification from the Buyer. For purposes hereof “Trading Day” shall mean
any day on which the Nasdaq Stock Market is open for customary trading.

 

5.               Future Conversion Notices and/or Exercise Notices or Issuances
of Liquidated Damages Shares or Interest Shares (if elected by the Company). All
such Conversion Notices and/or Exercise Notices or requests for issuances of
Liquidated Damages Shares of Interest Shares following the date that the
Transfer Agent has received a Notice of Failure to Timely Deliver shall be
delivered by David Gonzalez

 

4

--------------------------------------------------------------------------------


 

to the Transfer Agent and the Company, via facsimile or electronic mail or any
commercially reasonable method, along with an opinion of counsel either from
David Gonzalez, Esq. or such other Buyer’s counsel as may be designated by the
Buyer in writing to the Transfer Agent with a copy to the Company if applicable,
(“Instructions and Opinion”) regarding either the availability of an exemption
from registration for the Conversion Shares, Warrant Shares, Liquidated Damages
Shares or Interest Shares to be delivered, whether the Conversion Shares,
Warrant Shares, the Liquidated Damages Shares or Interest Shares to be issued
should bear a restrictive legend, and that the issuance of the Conversion
Shares, Liquidated Damages Shares, Interest Shares, or the Warrant Shares is in
accordance with the terms of the Debentures or the Warrants, as appropriate. No
later than on the sixth (6th) Trading Day following the Transfer Agent’s receipt
of the Instructions and Opinion (or, if later, the sixth (6th) Trading Day
following the date that Mr. Gonzalez has sent a copy of the Instructions and
Opinion to the Company), the Transfer Agent shall (i) issue and deliver the
Conversion Shares, the Warrant Shares, Liquidated Damages Shares or Interest
Shares (as applicable) as specified in the Instructions and Opinion. The
Transfer Agent shall deliver Conversion Shares, the Liquidated Damages Shares,
Interest Shares or Warrant Shares (as the case may be) in accordance with the
instructions given to it in the Instructions. Since the Transfer Agent
participates in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, the Transfer Agent shall credit the Conversion Shares,
Liquidated Damages Shares, Interest Shares or the Warrant Shares to the Buyer’s
or their designees’ balance account with DTC through its Deposit Withdrawal At
Custodian (“DWAC”) system provided the Buyer causes its bank or broker to
initiate the DWAC transaction, unless the Conversion Shares or the Warrant
Shares to be issued are ‘restricted securities’ as that term is defined in
Rule 144. When delivering restricted securities, the Transfer Agent shall issue
and deliver via common carrier of overnight delivery to the address as specified
in the Conversion Notice or the Exercise Notice (as the case may be) a
certificate registered in the name of the Buyer or its designees for the
Conversion Shares or the Warrant Shares (as the case may be) and shall impose
its normal legend on such certificate.

 

The Company hereby irrevocably and expressly authorizes David Gonzalez, Esq. as
counsel to the Buyer, or such other counsel to the Buyer chosen by the Buyer, to
render such Instructions and Opinion and the Transfer Agent shall accept and be
entitled to rely on such Instructions and Opinion for the purposes of issuing
the Conversion Shares, Liquidated Damages Shares, Interest Shares and Warrant
Shares.

 

Any Conversion Notice, Exercise Notice or instruction to issue Liquidated
Damages Shares or Interest Shares delivered hereunder shall constitute an
irrevocable instruction to the Transfer Agent to process such notice or notices
in accordance with the terms thereof.

 

6.               All Shares.

 

a.               The Transfer Agent shall reserve for issuance to the Buyers a
minimum of 6,075,785 Conversion Shares, 660,000 Buyer Shares (as defined in the

 

5

--------------------------------------------------------------------------------


 

Securities Purchase Agreement, and 2,000,000 Warrant Shares. Following the
increase of the authorized shares of the Company’s Common Stock to at least
175,000,000 shares of Common Stock and approval by the shareholders of the
issuance of shares of the Company’s Common Stock in excess of 19.99% of the
Company’s outstanding shares of Common Stock upon conversion of the Debentures
and exercise of the Warrants (to be authorized by the shareholders of the
Company no later than October 31, 2006), the Transfer Agent shall, upon
direction by the Company, reserve for issuance to the Buyers a minimum of
64,000,000 Conversion Shares and 8,000,000 Warrant Shares. All such shares shall
remain in reserve with the Transfer Agent until the Company and the Buyers
provides the Transfer Agent instructions that the shares or any part of them
shall be taken out of reserve and shall no longer be subject to the terms of
these instructions.

 

b.              The Company hereby confirms to the Transfer Agent and the Buyers
that no instructions other than as contemplated herein will be given to Transfer
Agent by the Company with respect to the matters referenced herein. The Company
hereby authorizes the Transfer Agent, and the Transfer Agent shall be obligated,
to disregard any contrary instructions received by or on behalf of the Company.

 

The Company hereby confirm to the Transfer Agent and the Buyers that
certificates representing the Conversion Shares and Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that such shares are registered
pursuant to an effective Registration Statement and counsel to the Company has
delivered a notice of effectiveness and opinion of effectiveness to the Transfer
Agent. Should the Conversion Shares, Warrant Shares, Liquidated Damages Shares,
Interest SAhres not be registered or otherwise “restricted securities” Counsel
to the Company will provide an opinion to the Transfer Agent that the issuance
is an exempt transaction under the Securities Act of 1933, as amended. In the
event that Counsel to the Company fails or refuses to deliver a notice of
effectiveness, opinion of effectiveness, or opinion as to the exemption of
transaction under the Securities Act of 1933, as amended, the Company
irrevocably and expressly authorizes David Gonzalez as counsel to the Buyer, or
such other counsel as may be designated by the Buyer in writing to the Transfer
Agent with a copy to the Company, to deliver and the Transfer Agent shall accept
and be authorized to rely on such notice of effectiveness,  opinion of
effectiveness, or  such opinion of exemption delivered by David Gonzalez or such
other counsel.

 

The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyers.

 

In the event that the Transfer Agent resigns as transfer agent to the Company,
the Company shall use its best efforts to obtain a suitable replacement transfer
agent, within thirty (30) calendar days of the Transfer Agent’s resignation,
which agent shall have agreed to serve as transfer agent and to be bound by the
terms and conditions of these Transfer Agent Instructions within the Notice
Period referenced above. The Company’s obligation to obtain a suitable
replacement transfer agent shall not affect the Transfer Agent’s  ability to
resign

 

6

--------------------------------------------------------------------------------


 

The Company hereby acknowledges and confirms that complying with the terms of
this Agreement does not and shall not prohibit the Transfer Agent from
satisfying any and all fiduciary responsibilities and duties it may owe to the
Company.

 

The Company acknowledges that the Buyers is relying on the representations and
covenants made by the Company hereunder and are a material inducement to the
Buyers purchasing convertible debentures under the Securities Purchase
Agreement. The Company further acknowledges that without such representations
and covenants of the Company made hereunder, the Buyers would not purchase the
Debentures.

 

Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Buyers will be irreparably damaged and that damages at law would be an
inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

 

 

 

COMPANY:

 

 

 

 

 

ISONICS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

James E. Alexander

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

David Gonzalez, Esq.

 

 

 

Continental Stock Transfer and Trust Company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

William Seegraber

 

 

 

Title:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE OF BUYERS

 

Name

 

Signature

 

Address/Facsimile
Number of Buyers

 

 

 

 

 

Cornell Capital Partners, LP

 

By:

Yorkville Advisors, LLC

 

101 Hudson Street – Suite 3700

 

 

Its:

General Partner

 

Jersey City, NJ 07303

 

 

 

 

 

Facsimile:       (201) 985-8266

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Mark Angelo

 

 

 

 

Its:

Portfolio Manager

 

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Notice of Failure to Timely Deliver

 

Continental Stock Transfer and Trust Company

17 Battery Place 8th Floor

New York, NY 10004

Attention: William Seegraber

 

Dear Mr. Seegraber,

 

Please accept this notification of Cornell’s Notice of Failure to Timely Deliver
pursuant to the Irrevocable Transfer Agent Instructions dated May     , 2006
(the “Irrevocable transfer Agent Instructions”).

 

Pursuant to the Irrevocable Transfer Agent Instructions we the Buyer delivered
[the Conversion Notice or the Exercise Notice and Exercise Price] to the Company
as contemplated Irrevocable Transfer Agent Instructions or [the Company elected
to pay Liquidated Damages and/or outstanding and accrued interest in shares of
the Company’s Common Stock or has failed to advise the Buyer of its election to
pay Liquidated Damages and/or Interest in cash or shares of the Company’s Common
Stock by              which is three (3) Trading Days from the date such
Liquidated Damages or Interest was due and owed].

 

We delivered the Conversion Notice to the Company (or in the case of a Warrant,
the Exercise Notice and full payment for the Warrant Shares if exercised on a
cash-basis), on                 .

 

[The Company notified or failed to notify the Buyer, the Buyer of its election
to pay Liquidated Damages and/or Interest in shares of the Company’s Common
Stock by                 . ]

 

We certify that all of the requirements of the Debenture and/or the Warrant (as
to an Exercise Notice) or the payment of Liquidated Damages, or Interest have
been were met.

 

The [Conversion Shares, Liquidated Damages Shares, Interest Shares or the
Warrant Shares  were due to be delivered by                     .

 

The Company has failed to elect to pay Liquidated Damages or Interest in shares
of the Company’s Common Stock by                        ;

 

A certification that the Conversion Shares, Warrant Shares, Liquidated Damages
Shares, or Interest Shares have not been delivered to the Buyer;

 

Therefore we irrevocably direct you to deliver the [Conversion Shares,
Liquidated Damages Shares, Interest Shares, Warrant Shares] to us via
[Depository Trust Company (“DTC”) Fast

 

--------------------------------------------------------------------------------


 

Automated Securities Transfer Program, the Transfer Agent to the our balance
account with DTC through its Deposit Withdrawal At Custodian (“DWAC”) or issue
and deliver via common carrier of overnight delivery to the address as specified
in the Conversion Notice or the Exercise Notice (as the case may be) a
certificate along with restrictive legends registered in the name of the Buyer
or its designees for the Conversion Shares, Liquidated Damages Shares, Interest
Shares  or the Warrant Shares (as the case may be).

 

We are hereby simultaneously delivering this Notice of Failure to Timely Deliver
to the Company.

 

 

CORNELL CAPITAL PARTNERS, LP

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

General Partner

 

 

 

 

By:

 

 

 

Name:

Mark Angelo

 

Title:

Portfolio Manager

 

 

 

State of New Jersey

 

 

County of Hudson

 

 

 

On this      day of                     , 2006 appeared before me

 

                         who is personally known to me and executed the
foregoing document.

 

 

 

By:

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------